                                                Case 2:20-cv-00702-JAD-DJA Document 18
                                                                                    17 Filed 10/12/20
                                                                                             10/08/20 Page 1 of 2



                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Puneet K. Garg, Esq. (Bar No. 9811)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: pgarg@garggolden.com, agolden@garggolden.com, clee@garggolden.com
                               10               Attorneys for Defendants
                               11
                                                                              UNITED STATES DISTRICT COURT
                               12
                                                                                  DISTRICT OF NEVADA
                               13                                                           )
                                                GEORGEANN SEUELL,                           )
                               14                                                           )  Case No.: 2:20-cv-00702-JAD-DJA
                                                             Plaintiff,                     )
                               15                                                           )
                                                      vs.                                   )
                               16                                                           )
                                                OPPORTUNITY VILLAGE ASSOCIATION )              STIPULATION AND ORDER OF
                               17               FOR RETARDED CITIZENS,                      )  DISMISSAL WITH PREJUDICE
                                                a Nevada non-profit corporation; and        )
                               18               OPPORTUNITY VILLAGE FOUNDATION, )
                                                a Nevada non-profit corporation,            )
                               19                                                           )            ECF No. 17
                                                             Defendant.                     )
                               20
                               21
                               22                      IT IS STIPULATED AND AGREED, by Plaintiff GEORGEANN SEUELL, and by
                               23               Defendants OPPORTUNITY VILLAGE ASSOCIATION FOR RETARDED CITIZENS, a Nevada
                               24               non-profit corporation, and OPPORTUNITY VILLAGE FOUNDATION, a Nevada non-profit
                               25               corporation, by and through their respective counsel of record, that all claims in this above-entitled
                               26               matter are hereby DISMISSED WITH PREJUDICE.
                               27               ////
                               28               ////
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 2
                                                Case 2:20-cv-00702-JAD-DJA Document 18
                                                                                    17 Filed 10/12/20
                                                                                             10/08/20 Page 2 of 2



                                   1                   The parties have agreed that each party shall bear her or its own attorney’s fees and costs.
                                   2
                                   3            DATED: October 7, 2020.                            DATED: October 7, 2020.
                                   4            LAW OFFICES OF ROBERT P. SPRETNAK                  GARG GOLDEN LAW FIRM
                                   5            By: /s/ Robert P. Spretnak                         By: /s/ Charles J. Lee
                                                   Robert P. Spretnak, Esq.                           Anthony B. Golden, Esq.
                                   6                                                                  Puneet K. Gerg, Esq.
                                                Attorney for Plaintiff                                Charles J. Lee, Esq.
                                   7
                                                8275 S. Eastern Avenue, Suite 200                  Attorneys for Defendants
                                   8            Las Vegas, Nevada 89123
                                                                                                   3145 St. Rose Parkway, Suite 230
                                   9                                                               Henderson, Nevada 89052
                               10                                                   ORDER
                               11                                                     IT IS
                                                        Based on the parties' stipulation    SO ORDERED.
                                                                                          [ECF    No. 17] and good cause appearing, IT IS
                                                 HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its
                               12
                                                 own fees and costs. The Clerk of Court     is directed to CLOSE THIS CASE.
                                                                                      _______________________________________________
                               13                                                     UNITED STATES DISTRICT COURT JUDGE
                               14                                                            _________________________________
                                                                                             U.S. District Judge Jennifer A. Dorsey
                               15                                                            Dated: October 12, 2020
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 2 of 2
